Title: Peter S. Du Ponceau to Thomas Jefferson, 5 January 1818
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


                    
                        
                             Dear Sir
                            Philada
5th January 1818
                        
                        I do myself at present the honor merely to acknowledge the receipt of your Letter of the 30th ulto. The Committee are highly Sensible of the value of your Correspondence & of the important aid you have been pleased to give them Since their institution. They have expressed their S Grateful Sense of it in a report to the Society, which will be presented at their meeting on Friday next, Specially called for that purpose.
                        In thus expressing their feelings the Committee well know that they are only anticipating those of the Society, who at their annual Election on Friday last have done themselves honor by placing you at the head of the List of their Counsellors. In doing So they had no wish but to let the world know that you are Still willing to be their guide and adviser, & to excite confidence, & preserve the respect which it has acquired by being presided by Such men as Franklin, Rittenhouse & yourself. I hope the Volume of their Transactions which is Shortly to appear will be in Some degree worthy of these names.
                        
                            I have the honor to be with the greatest respect Dear Sir Your most obedt hum servt
                            Peter S, Du PonceauCorresp. Secy
                        
                    
                    
                        The valuable inclosures accompanying your letters are received with thanks
                    
                